Case 2:20-cv-10071-LVP-DRG ECF No. 10, PageID.103 Filed 03/10/20 Page 1 of 9




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION


PATRICIA CLEARY,                        U.S. District Court No. 20-10071

                 Plaintiff,             Honorable Linda V. Parker
                                        Honorable David R. Grand

v.

CISCO SYSTEMS, INC and
PAUL KURTZ,

                 Defendants.

 DEBORAH GORDON LAW                     KIENBAUM HARDY VIVIANO
 Deborah L. Gordon (P27058)              PELTON & FORREST, P.L.C.
 Elizabeth Marzotto Taylor (P82061)     By: Elizabeth P. Hardy (P37426)
 Alana A. Karbal (P82908)                    Thomas J. Davis (P78626)
 Attorneys for Plaintiff                Attorneys for Defendants
 33 Bloomfield Hills Parkway,           280 N. Old Woodward Avenue
 Ste. 220                               Suite 400
 Bloomfield Hills, MI 48304             Birmingham, MI 48009
 (248) 258-2500                         (248) 645-0000
 dgordon@deborahgordonlaw.com           ehardy@khvpf.com
 amarzottotaylor@deborahgordonlaw.com   tdavis@khvpf.com
 akarabal@deborahgordonlaw.com



          Reply Brief in Support of Motion to Compel Arbitration
                         and Dismiss the Complaint
Case 2:20-cv-10071-LVP-DRG ECF No. 10, PageID.104 Filed 03/10/20 Page 2 of 9




                                    Introduction

      In 2008, Patricia Cleary submitted employment discrimination claims to the

American Arbitration Association “[p]ursuant to the arbitration provision” between

Cisco and its employees, and attached the document to her filing. R. 8-1, Pg ID 59.

The arbitration demand itself identified the “Agreement to Arbitrate Employment

Disputes” as the operative agreement—the same document attached to the AAA

submission. See id. at Pg ID 61, 66-69. And the parties, pursuant to this valid and

enforceable agreement, arbitrated her claims. Yet now, despite the fact that Cleary

has the same attorney now that she did then, her opposition to Cisco’s motion to

arbitrate under that same agreement never acknowledges these indisputable facts.

      Instead, Cleary makes a series of patently untrue assertions, see R. 9, Pg ID

76, and then uses her brief to attack these strawmen. Little need be said about these

obvious falsehoods. Cisco attached the arbitration agreement to its pending motion.

See R. 8-1, Pg ID 66-69. Cisco’s counsel responded three times to Ms. Gordon’s

request for “proof of the alleged arbitration agreement” only to be ignored. See

Reply Ex. 1, Emails. And Cisco’s motion to compel does not “only” argue

estoppel; it argues at length the underlying validity of the arbitration agreement. R.

8, Pg ID 47-51. That Cleary believed that her best chance of avoiding arbitration

was to withhold material information from the Court and avoid dealing with reality

should tell this Court all it needs to know.


                                          -1-
Case 2:20-cv-10071-LVP-DRG ECF No. 10, PageID.105 Filed 03/10/20 Page 3 of 9




                                     Argument

      A “plaintiff is deemed to have abandoned a claim where a plaintiff fails to

address it in response to a motion for summary judgment.” Brown v. VHS of Mich.,

Inc., 545 F. App’x 368, 372 (6th Cir. 2013). Here, Cisco argued that the parties’

arbitration agreement is covered by the Federal Arbitration Act, and that all the

essential elements of a valid contract are present: (1) competency, (2) a proper

subject matter, (3) consideration, (4) mutuality of agreement, and (5) mutuality of

obligation. R. 8, Pg ID 4, 7-10. It also argued that all of Cleary’s claims, including

those against Mr. Kurtz, are within the scope of the agreement. Id. at 10-11.

      Apart from a perfunctory argument on mutuality of agreement, Cleary’s

response brief does not contest—and thus waives—all of the legal points above.

And because there was mutuality of agreement as a matter of law, the agreement is

valid. This Court should also hold that Cleary is judicially estopped from denying

the Agreement’s validity, as her current tactics should leave no doubt that she and

her counsel are trying to “play fast and loose” with the Court.

I.    Cleary manifested her assent to the terms of the Arbitration Agreement.

      Cleary’s entire argument regarding the validity of the arbitration agreement

is (1) to pretend that she did not herself attach the Mutual Arbitration Agreement to

her 2008 arbitration demand, (2) to claim that the “document” Cisco relies on (i.e.,

the Arbitration Agreement she refuses to acknowledge) should be disregarded


                                          -2-
Case 2:20-cv-10071-LVP-DRG ECF No. 10, PageID.106 Filed 03/10/20 Page 4 of 9




because it came from Cisco’s intranet; and (3) to claim—without a declaration or

other evidence—that there is no mutuality of agreement because “the alleged

agreement was never offered to Plaintiff.” R. 9, Pg ID 80-85. These arguments are

all at odds with the record and with controlling law that Cleary simply ignores.

      First, the entirely unsupported claim that the “alleged agreement was never

offered to Plaintiff” is absolutely belied by the fact that Cleary’s own attorney used

that document herself in 2008, attaching it to her arbitration demand and admitting

that this was the agreement between the parties. R. 8-1, Pg ID 59, 66-69. There is

nothing Cleary can say to dispute this, so she simply ignores this material fact and

withholds that information from the Court. Indeed, the fact that Cleary does not

submit a sworn declaration for the proposition that she was never “offered” the

Agreement strongly suggests she knows her assertion is false, and that she does not

want to commit outright perjury. Cleary knew of the Arbitration Agreement.

      Second, Cleary’s long diversion explaining to the Court what an intranet is,

and attacking the arbitration agreement because Cisco’s policy was on its Intranet

is entirely beside the point. As Cisco argued, Michigan permits unilateral contracts

whereby an employer can inform an employee, through documents or other

informational material, that she will be subject to an arbitration agreement if she

continues her employment, and that the arbitration agreement will be deemed

accepted by continued employment. Tillman v. Macy’s, Inc., 735 F.3d 453, 457-60


                                         -3-
Case 2:20-cv-10071-LVP-DRG ECF No. 10, PageID.107 Filed 03/10/20 Page 5 of 9




(6th Cir. 2013). That information can be provided to an employee on a company

intranet. See, e.g., Seawright v. Am. Gen. Fin. Servs., Inc., 507 F.3d 967, 971, 978

(6th Cir. 2007) (compelling arbitration where terms and conditions placed on

intranet provided that continued employment would constitute acceptance);

Lancaster v. Comcast Commc'ns Mgmt. LLC, 2017 WL 3616494, at *3 (E.D.

Mich. Aug. 23, 2017) (Hood, J.) (same); cf. Debro v. French, 2017 WL 927622, at

*3 (E.D. Mich. Feb. 16, 2017) (compelling arbitration where agreement was in the

employee handbook, and stated that continued employment would be acceptance).

      Ultimately, Cleary is forced to concede that a “party may assent to a contract

through conduct.” R. 9, Pg ID 84. Instead, she claims that she cannot “assent to an

agreement—even through conduct—if the agreement was never sent or otherwise

communicated to her.” Id. But Cleary cannot possibly dispute that the Arbitration

Agreement was “sent or otherwise communicated to her” when she is the one who

submitted it to the American Arbitration Association herself in 2008. And even if

Cleary claims that she had never heard of the Cisco arbitration agreement that had

somehow found its way into her attorney’s hands, she undoubtedly became aware

of the agreement once her attorney invoked it.1 As Cisco explained in its opening


1
  Indeed, under well-established legal principles, Cleary cannot deny knowledge of
these facts from the prior litigation. See, e.g., New York v. Hill, 528 U.S. 110, 115
(2000) (party “deemed bound by the acts of his lawyer-agent and is considered to
have ‘notice of all facts, notice of which can be charged upon the attorney.’); Cruz-
Gomez v. Lynch, 801 F.3d 695, 700 (6th Cir. 2015) (recognizing this “traditional
                                         -4-
Case 2:20-cv-10071-LVP-DRG ECF No. 10, PageID.108 Filed 03/10/20 Page 6 of 9




brief, that Agreement provided that continued employment would be considered

assent, and Cleary continued working at Cisco for many years after the 2008

arbitration. She was aware of the agreement and manifested assent. R. 8, Pg ID 9-

10. Because Cleary’s only challenge to the validity of the agreement is mutual

assent, and because she was both aware of the offer and accepted it by continued

employment, her challenge to the Agreement’s validity must fail. The Court should

compel arbitration.

II.   Judicial estoppel prevents Cleary from denying her agreement.

      Because there is no material dispute that the arbitration agreement is valid,

see supra at Part I, there is no need to invoke judicial estoppel. But estoppel

nonetheless applies here, and Cleary’s attempts to avoid estoppel fall flat.

      Cleary first argues that she never took an inconsistent position because her

arbitration complaint contained a disclaimer saying that she did not agree that she

was bound by the Agreement she was invoking. R. 9, Pg ID 86. But as Cisco

explained, the 2008 disclaimer was ineffective because a party that invokes an

arbitration agreement cannot subsequently challenge the validity of that agreement.

R. 8, Pg ID 5-7 (citing cases). That, indeed, is a black-letter concept in general

contract law: a party cannot simultaneously seek a benefit under a contract while




principle”); Dodge v. Detroit Tr. Co., 300 Mich. 575, 604-04 (1942) (imputing
knowledge of lawyer to client in determining validity of a settlement agreement)
                                          -5-
Case 2:20-cv-10071-LVP-DRG ECF No. 10, PageID.109 Filed 03/10/20 Page 7 of 9




claiming they are not bound by it. See, e.g., Leland v. Ford, 245 Mich. 599, 622

(1929) (recognizing principle in Michigan law); 31 C.J.S. Estoppel and Waiver §

164 (describing “general rule that a person by accepting the benefits of a

transaction is bound by its obligation”). Her positions are thus inconsistent: Cleary

said she could invoke arbitration under the Agreement, but now says Cisco cannot.

      Cleary also claims that she did not have “success” in the arbitration because

it was settled. 2 R. 9, Pg ID 88. But “prior success” does “not mean that the party

against whom the judicial estoppel doctrine is to be invoked must prevail on the

merits.” Reynolds v. C.I.R., 861 F.2d 469, 473 (6th Cir. 1988). The main case

Cleary cites makes this very point: “judicial acceptance means only that the first

court has adopted the position urged by the party, either as a preliminary matter or

as part of a final disposition.” Edwards v. Aetna Life Ins. Co., 690 F.2d 595, 599 n.

5 (6th Cir.1982) (emphasis added). And here, Cleary successfully invoked

arbitration under the Agreement by having the arbitral forum accept jurisdiction

over her claim, a preliminary procedural matter that was a necessary prerequisite

for the arbitration to proceed at all. Thus, in PolyOne Corp. v. Westlake Vinyls,

Inc., the Sixth Circuit recognized that, whether called “waiver” or “estoppel,” a

party that has “initiated [an] arbitration” cannot “come back later, before a court,


2
 Cleary gratuitously attached an unredacted copy of the settlement agreement to
her response, violating its terms. Cisco will address Cleary and her counsel’s
misconduct in this regard at the appropriate time.
                                         -6-
Case 2:20-cv-10071-LVP-DRG ECF No. 10, PageID.110 Filed 03/10/20 Page 8 of 9




and deny that [a valid] agreement to arbitrate existed.” 937 F.3d 692, 698 (6th Cir.

2019) (emphasis in original).3 Moreover, in PolyOne, the arbitration was still

ongoing when the party that had initiated the arbitration sued in federal court to

declare the arbitration agreement invalid. Id. at 695, 698. It thus follows that the

initiation of arbitration is the key legal event that allows estoppel to be applied. As

Cleary initiated arbitration successfully then, the Court can apply estoppel now.

      Ultimately, judicial estoppel is an equitable doctrine, and it is difficult to

imagine a more clear-cut inequitable position than “our contract only applies when

I want it to.” Cleary should be estopped from denying arbitrability here.

                                     Conclusion

       The Court should dismiss Cleary’s complaint and require arbitration.

                                            /s/Elizabeth P. Hardy         /
                                           By: Elizabeth Hardy (P37426)
                                                 Thomas J. Davis (P78626)
                                           Attorneys for Defendants
                                           280 N. Old Woodward Ave., Ste. 400
                                           Birmingham, MI 48009
                                           (248) 645-0000
                                           ehardy@khvpf.com
Dated: March 10, 2020                      tdavis@khvpf.com




3
 Cf. Consol. Tel. Serv., Inc. v. City of Frankfort, 857 F.2d 354, 359 n. 4 (6th Cir.
1988) (applying estoppel to undisputed preliminary allegation “necessary” for
court to hear the dispute).
                                          -7-
Case 2:20-cv-10071-LVP-DRG ECF No. 10, PageID.111 Filed 03/10/20 Page 9 of 9




                              Certificate of Service

       I hereby certify that on March 10, 2020, I electronically filed the foregoing
document with the Clerk of the Court using the ECF system which will send
notification of such filing to all parties on record.



                                      /s/Elizabeth Hardy
                                      Elizabeth Hardy (P37426)
                                      Kienbaum Hardy Viviano
                                        Pelton & Forrest, P.L.C.
                                      280 N. Old Woodward Avenue, Suite 400
                                      Birmingham, MI 48009
                                      (248) 645-0000
                                      ehardy@khvpf.com
364562
